 


110 HR 863 IH: Improving Communications Interoperability Grant Program Act
U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 863 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2007 
Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve communications interoperability for emergency response. 
 
 
1.Short titleThis Act may be cited as the Improving Communications Interoperability Grant Program Act. 
2.Improve Communications for Emergency Response Grant Program 
(a)EstablishmentTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section: 
 
522.Improve Communications for Emergency Response Grant Program 
(a)EstablishmentThe Secretary, acting through the Director of the Office of Grants and Training and in coordination with the Director for Emergency Communications, shall establish the Improve Communications for Emergency Response Grant Program to make grants to States and regions to carry out initiatives to improve interoperable emergency communications for first responders for domestic preparedness and the collective response to natural disasters, acts of terrorism, and other man-made disasters, including initiatives to achieve solutions to statewide, regional, national, and, where appropriate, international interoperability. 
(b)Use of grant fundsA State or region receiving a grant under this section may use the grant for short-term or long-term goals for improving interoperable emergency communications, including interoperability within that State or region, and to assist with— 
(1)statewide or regional communications planning; 
(2)design and engineering for interoperable emergency communications systems; 
(3)procurement and installation of interoperable emergency communications equipment; 
(4)interoperable emergency communications exercises; 
(5)modeling and simulation exercises for operational command and control functions; 
(6)technical assistance and training for interoperable emergency communications; and 
(7)other activities determined by the Secretary to be integral to interoperable emergency communications. 
(c)Region definedFor the purposes of this section, the term region means any combination of contiguous local government units, including such a combination established by law or mutual aid agreement between two or more local governments or governmental agencies.. 
(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Homeland Security for grants under section 522 of the Homeland Security Act of 2002, as added by subsection (a)— 
(1)such sums as may be necessary for the first fiscal year that begins after the later of— 
(A)the date on which the Secretary of Homeland Security completes and submits to Congress the National Emergency Communications Plan required under section 1802 of the Homeland Security Act of 2002 (6 U.S.C. 572); 
(B)the date on which the Secretary of Homeland Security completes and submits to Congress the first baseline interoperability assessment required under section 1803 of such Act (6 U.S.C. 573); or 
(C)the date on which the Secretary of Homeland Security, after consultation with the Director of Emergency Communications, determines and notifies Congress that substantial progress has been made towards the development and promulgation of voluntary consensus-based interoperable communications standards pursuant to section 1801(c)(11) of such Act (6 U.S.C. 571(c)(11)); and 
(2)such sums as may be necessary for each subsequent fiscal year. 
(c)Clerical amendmentThe table of contents in section 1(b) of that Act is amended by inserting after the item relating to section 521 the following: 
 
 
Sec. 522. Improve Communications for Emergency Response Grant Program.. 
 
